Case: 12-30852       Document: 00512231579         Page: 1     Date Filed: 05/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 6, 2013
                                     No. 12-30852
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL K. WILLIAMS, also known as Spider Mike,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:06-CR-50127-2


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Michael K. Williams appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his sentence based on amendments to the
Sentencing Guidelines for crack cocaine offenses.                 Because his appeal is
foreclosed by United States v. Carter, 595 F.3d 575 (5th Cir. 2010), we AFFIRM.
                                    BACKGROUND
       In 2006, Williams pleaded guilty to conspiracy to possess with intent to
deliver more than 50 grams or more of crack cocaine in violation of 21 U.S.C. §§

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30852     Document: 00512231579      Page: 2   Date Filed: 05/06/2013

                                  No. 12-30852

841(a)(1) and 846. Williams’ guidelines sentencing range was 121 to 151 months
of imprisonment, but he was subject to a mandatory minimum term of
imprisonment of 240 months for his prior felony drug conviction. Prior to
sentencing, the Government filed a § 3553(e) motion for a sentencing reduction
for his substantial assistance to authorities. The district court granted the
motion and sentenced Williams to 132 months of imprisonment.
      In 2008, Williams filed a pro se motion for a reduction of sentence under
§ 3582(c)(2) based on amendments to the Sentencing Guidelines, which lowered
the offense levels for most crack cocaine offenses. The district court denied the
motion on the basis that the court had already reduced his sentence below the
statutory minimum. On appeal, we affirmed the district court’s judgment,
noting that “when a defendant is subject to a statutory minimum sentence above
the upper end of his guideline range, even if the district court departs
downwardly from that minimum under a statutory exception, 18 U.S.C. §
3582(c)(2) provides no authority to the district court to later modify the sentence
based on amendments to the guideline range.” United States v. Williams, 373 F.
App’x 488, 489 (5th Cir. 2010) (per curiam) (citing United States v. Carter, 595
F.3d 575, 581 (5th Cir. 2010)).
      In 2010, after the passage of the Fair Sentencing Act (“FSA”), Williams
again moved for a sentencing reduction under § 3553(e). The district court
denied the motion, and Williams, through the Federal Public Defender, timely
appealed.
                          STANDARD OF REVIEW
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for abuse of discretion. United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009).
                                  ANALYSIS
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence if he “has been sentenced to a term of imprisonment based on a

                                        2
    Case: 12-30852     Document: 00512231579     Page: 3   Date Filed: 05/06/2013

                                  No. 12-30852

sentencing range that has subsequently been lowered by the Sentencing
Commission” and “such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). If a
defendant is eligible for a sentence modification under § 3582(c)(2), the district
court weighs the applicable § 3553(a) factors to decide whether a reduction “is
warranted in whole or in part under the particular circumstances of the case.”
Dillon v. United States, 130 S. Ct. 2683, 2692 (2010).
      Where, as here, a defendant is “subject to a statutory minimum sentence
above the upper end of his guidelines range, even if the district court departs
downwardly from that minimum under a statutory exception, 18 U.S.C.
§ 3582(c)(2) provides no authority to the district court to later modify the
sentence based on amendments to the guideline range.” United States v. Carter,
595 F.3d 575, 581 (5th Cir. 2010); see also United States v. Anderson, 591 F.3d
789, 791 (5th Cir. 2009) (holding that a prisoner sentenced as a career offender
similarly was ineligible for a sentence reduction under § 3582(c)(2)). Williams
contends that Carter is irreconcilable with Freeman v. United States, 131 S. Ct.
2685, 2692–95 (2011), a case in which a plurality of the Supreme Court
concluded that defendants who enter into plea agreements under Rule
11(c)(1)(C) that specify a particular sentence are eligible for relief under §
3582(c)(2). But, as we have explained previously, “Freeman did not address,
even tangentially, either of the factual scenarios presented in Carter or
Anderson”; and its reasoning does not apply to the situation presented here.
United States v. Barber, No. 12-30141, 2013 WL 1197919, at *2 (5th Cir. Mar.
25, 2013) (affirming district court’s denial of defendant’s motion for sentence
reduction on that basis that his sentence was “based on” a statutory mandatory
minimum and not on a sentencing range that subsequently has been lowered).
                                CONCLUSION
      Carter remains good law after Freeman, and, applied here, renders
Williams ineligible for a sentence reduction under § 3582(c)(2). We AFFIRM.

                                        3